         Case 2:19-cv-09237-CJB Document 10 Filed 06/17/19 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

CAMILLE FARMER AS PARENT AND LEGAL                               CIVIL ACTION
GUARDIAN ON BEHALF OF J.F., A MINOR

VERSUS                                                           NO. 19-9237

BP EXPLORATION & PRODUCTION, INC. ET AL.
                                                                 SECTION “J” (2)
Related to: 12-968 BELO
            In MDL 2179 (10-md-2179)

                                         ORDER

      The Court, having considered the complaint, the record, the applicable law, the

Report and Recommendation of the United States Magistrate Judge (Rec. Doc. 9), and

the failure of plaintiff to file an objection to the Magistrate Judge=s Report and

Recommendation, hereby approves the Report and Recommendation and adopts it as

its opinion in this matter. Therefore,

      IT IS ORDERED that defendants’ Motion to Dismiss (Rec. Doc. 4) is

GRANTED and plaintiff=s complaint is hereby DISMISSED WITH PREJUDICE.

      New Orleans, Louisiana, this 17th day of June, 2019.



                                          ____________________________________
                                                    CARL J. BARBIER
                                              UNITED STATES DISTRICT JUDGE
